Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 29, 2018

                                           No. 04-18-00039-CV

                      IN RE DAIMLER TRUCKS NORTH AMERICA LLC

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting: Karen Angelini, Justice
         Rebeca C. Martinez, Justice
         Patricia O. Alvarez, Justice

       On January 24, 2018, relator filed an unopposed Motion for Seal of Petition for Writ of
Mandamus and Mandamus Record. We GRANT the motion and ORDER that relator’s Petition
for Writ of Mandamus and Mandamus Record be filed under seal. See TEX. R. APP. P. 9.2(c)(3).


                                                                  PER CURIAM


ATTESTED TO:             ____________________________
                         KEITH E. HOTTLE,
                         Clerk of Court




1
  This proceeding arises out of Cause No. 2014-CI-07361, styled Ricardo Garza, et al. v. Daimler Trucks North
America, et al., pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga
presiding.